Appeals from decisions of the Unemployment Insurance Appeal Board, dated August 6, 1940, affirming decisions of a ■ referee, dated April 12, 1940, holding twelve and one-half per cent of the gross bookings of each of the above employers to be a fair and just amount to be added to the wages of taxicab drivers as tips for the purpose of computing the contributions due from appellants. Decisions unanimously affirmed, with costs as in one appeal to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffernan and Schenck, JJ.